                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       :
                                               :
          v.                                   :      Crim. No. 19-0356
                                               :
ANDREW M. BERKOWITZ                            :
                                               :

                                         ORDER

       AND NOW, this 4th day of September, 2019, it is hereby ORDERED that the Defendant

Andrew M. Berkowitz shall RESPOND to the Government’s Motion for Hearing Regarding

Attorney Conflicts of Interest (Doc. No. 24) no later than September 11, 2019.


                                                          AND IT IS SO ORDERED.

                                                          /s/ Paul S. Diamond
                                                          _________________________
                                                          Paul S. Diamond, J.
